IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 49018

 STATE OF IDAHO,                                 )
                                                 )        Filed: August 2, 2022
         Plaintiff-Respondent,                   )
                                                 )        Melanie Gagnepain, Clerk
 v.                                              )
                                                 )        THIS IS AN UNPUBLISHED
 CHELSEA MARIE JOHNSON,                          )        OPINION AND SHALL NOT
                                                 )        BE CITED AS AUTHORITY
         Defendant-Appellant.                    )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Judgment of conviction for trafficking in heroin, possession of a controlled
       substance, and possession of drug paraphernalia, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Chelsea Marie Johnson appeals from her judgment of conviction for trafficking in heroin
(twenty-eight grams or more), Idaho Code § 37-2732B(a)(6)(C), possession of a controlled
substance, I.C. § 37-2732(c), and possession of drug paraphernalia, I.C. § 37-2734A. Johnson
alleges the district court erred by denying her motion for mistrial. A denial of a motion for mistrial
is reviewed for reversible error. Because the effect of the error was minimal given the probative
force of the trial record as a whole establishing Johnson’s guilt beyond a reasonable doubt: there
is no reversible error; the district court did not err, and the judgment of conviction is affirmed.
                                                     I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       The following facts are undisputed on appeal. While on patrol one evening, Officer
Canfield saw a car parked in a gas station parking lot. A records check of the car’s license plate

                                                     1
indicated that Johnson was the owner of the car and there was an outstanding warrant for her arrest.
Officer Canfield followed the car and made contact with Johnson after she parked and exited the
vehicle. Johnson denied her identity to Officer Canfield, claiming instead to be her sister, Deniese.
A drug-detection dog positively alerted on Johnson’s car. A subsequent search of the car resulted
in the discovery of drug paraphernalia and suspected heroin in a blue-topped container.
Additionally, drug paraphernalia was found in Johnson’s purse. Although Johnson continued to
claim to be Deniese, she eventually admitted her true identity.         Johnson was arrested and
transported to jail where three baggies of suspected methamphetamine and heroin were taken from
her person.
       The State charged Johnson with trafficking in heroin (twenty-eight grams or more),
possession of a controlled substance, and possession of drug paraphernalia. The trafficking in
heroin charge was based on aggregating the heroin found in Johnson’s car in the blue-topped
container with the heroin taken from Johnson’s person at the jail.
       The State disclosed the exhibits it intended to introduce at trial, which included Officer
Canfield’s body camera footage of his encounter with Johnson on the night of her arrest. In the
video footage, Johnson, while assuming the identity of Deniese, told Officer Canfield about her
criminal history:
       Officer Canfield: Have you ever been arrested before?
       Johnson:          Um, no. I did get a grand theft charge one time, but it was like,
                         it was, uh, dismissed. It was, I did, um--
       Officer Canfield: You on probation or parole?
       Johnson:          No, sir.1
In response to the State’s disclosures, Johnson moved to redact multiple portions of audio from
Officer Canfield’s body camera footage. The district court granted some of Johnson’s redaction
requests, including Johnson’s statements to Officer Canfield that she (while posing as Deniese)
had previously been arrested for grand theft, that charge was dismissed, and she was not on
probation or parole.
       The case went to trial.      In her opening argument, Johnson conceded to possessing
methamphetamine and drug paraphernalia, but argued that she was not guilty of trafficking heroin
because she did not own or knowingly possess the heroin found in the blue-topped container.


1
       Johnson has transcribed this portion of the video for purposes of the appeal. There is no
separate transcript of the video footage.

                                                 2
During its presentation of evidence, the State moved to admit Officer Canfield’s body camera
footage. The district court admitted the video exhibit and it was played for the jury. Johnson’s
statements about the grand theft charge and probation or parole status had not been redacted.
       The district court ordered a recess, during which Johnson moved for a mistrial. The State
acknowledged that it had forgotten to redact the statements at issue. The district court noted that
although the statements at issue should have been redacted pursuant to the court’s order, the
prejudicial value of the statements might be low; the statements were “transient,” made while
Johnson was impersonating her sister; and the statements concerned an arrest and dismissal, not a
conviction, for the grand theft charge. The district court took the matter under advisement,
reserving its decision on the motion until after the conclusion of evidence when the court could
better analyze the effect of the statements against the entirety of the trial record.
       The district court ordered the State to prepare a new exhibit with the ordered redactions
and the trial resumed. When the jury returned to the courtroom, the district court instructed the
jury to disregard the statements at issue:
                       Ladies and Gentlemen, before the break, you were listening to an
               audio recording. At the very end of that audio recording, there was a
               statement made by the defendant referencing a prior arrest. Apart from the
               fact that it was made referring to another individual, I am going to instruct
               you now to disregard that statement in its entirety. Do not--if you did make
               a note about it, cross it out. Do not consider it or refer to it or rely on it in
               any way in your deliberations.
       At the close of evidence, the district court again instructed the jury not to consider the
statements during deliberations because it was not to be considered evidence in the case:
               You’re to decide the facts from the evidence presented in this case . . . .
                       There are certain things that you may have heard or seen which
               arenot evidence . . . .
                       . . . not evidence is any testimony that has been excluded or stricken
               or which you have been instructed to disregard. And you may recall that I
               gave an instruction to disregard a comment that you heard at the end of an
               audio tape. It should not come into your deliberations or be referred to or
               relied on by you in any fashion.
       After the jury began deliberations, the district court formally denied Johnson’s motion for
mistrial, finding that given the weight of the evidence presented, the erroneous introduction of a
“stray comment at the end on which the jury has now been instructed twice to disregard would not
have any influence on their final verdict.”


                                                   3
       The jury found Johnson guilty of all three charges. The district court sentenced Johnson
to a unified term of twenty-five years, with fifteen years determinate, for trafficking in heroin;
three determinate years for possession of a controlled substance; and one year of jail for possession
of drug paraphernalia, with the sentences to run concurrently. Johnson timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       In criminal cases, motions for mistrial are governed by Idaho Criminal Rule 29.1. A
mistrial may be declared upon motion of the defendant, when there occurs during the trial an error
or legal defect in the proceedings, or conduct inside or outside the courtroom, which is prejudicial
to the defendant and deprives the defendant of a fair trial. I.C.R. 29.1(a). Our standard for
reviewing a district court’s denial of a motion for mistrial is well established:
       [T]he question on appeal is not whether the trial judge reasonably exercised his
       discretion in light of circumstances existing when the mistrial motion was made.
       Rather, the question must be whether the event which precipitated the motion for
       mistrial represented reversible error when viewed in the context of the full record.
       Thus, where a motion for mistrial has been denied in a criminal case, the “abuse of
       discretion” standard is a misnomer. The standard, more accurately stated, is one of
       reversible error. Our focus is upon the continuing impact on the trial of the incident
       that triggered the mistrial motion. The trial judge’s refusal to declare a mistrial will
       be disturbed only if that incident, viewed retrospectively, constituted reversible
       error.
State v. Urquhart, 105 Idaho 92, 95, 665 P.2d 1102, 1105 (Ct. App. 1983).
                                                 III.
                                            ANALYSIS
       Johnson alleges the district court erred in denying her motion for a mistrial because the
State’s failure to redact Johnson’s statements, made while impersonating her sister, about a prior
arrest record and probation status resulted in prejudicial evidence being presented to the jury and,
accordingly, constituted reversible error. In response, the State alleges the district court did not
err.
       In criminal cases, motions for mistrial are governed by I.C.R. 29.1, which provides that
“[a] mistrial may be declared on motion of the defendant when there occurs during the trial, either
inside or outside the courtroom, an error or legal defect in the proceedings, or conduct that is
prejudicial to the defendant and deprives the defendant of a fair trial.” The threshold inquiry on
appeal in evaluating the denial of a motion for a mistrial is whether the State introduced error.


                                                  4
State v. Richardson, 168 Idaho 25, 30, 478 P.3d 754, 759 (Ct. App. 2020). It is undisputed, both
before the district court and on appeal, that the State introduced the error by failing to make the
ordered redaction to Officer Canfield’s body camera footage before it was admitted into evidence
and played for the jury.
       However, a defendant is entitled to a fair trial, but not a perfect trial. State v. Enno, 119
Idaho 392, 408, 807 P.2d 610, 626 (1991); State v. Estes, 111 Idaho 423, 428, 725 P.2d 128, 133
(1986). Accordingly, error is not reversible unless it is prejudicial. State v. Stell, 162 Idaho 827,
830, 405 P.3d 612, 615 (Ct. App. 2017). Where a criminal defendant shows an error based on a
contemporaneously objected-to, nonconstitutional violation, the standard of review is one of
harmless error. This standard requires weighing the probative force of the record as a whole while
excluding the erroneous evidence and at the same time comparing it against the probative force of
the error. Richardson, 168 Idaho at 31, 478 P.3d at 760. If the error’s effect is minimal compared
to the probative force of the record establishing guilt beyond a reasonable doubt without the error,
then the error did not contribute to the verdict rendered and is harmless. Id. at 33, 478 P.3d at 762.
The reviewing court must take into account what effect the error had, or reasonably may have had,
on the jury in the context of the total setting and in relation to all else that happened, which
necessarily includes the evidence presented. Kotteakos v. United States, 328 U.S. 750, 764 (1946).
       We first consider the probative force of the admission of the statements. It is well
established that the admission of improper evidence does not automatically require a mistrial.
State v. Grantham, 146 Idaho 490, 498, 198 P.3d 128, 136 (Ct. App. 2008); State v. Hill, 140 Idaho
625, 631, 97 P.3d 1014, 1020 (Ct. App. 2004); see also State v. Rose, 125 Idaho 266, 269, 869
P.2d 583, 586 (Ct. App. 1994). A district court’s curative instruction is a factor to consider when
determining the probative force of the error. Richardson, 168 Idaho at 31, 478 P.3d at 760. Where
improper evidence is introduced into a trial and the trial court promptly instructs the jury to
disregard such evidence, we presume that the jury followed the court’s instructions. See State v.
Kilby, 130 Idaho 747, 751, 947 P.2d 420, 424 (Ct. App. 1997); State v. Hudson, 129 Idaho 478,
481, 927 P.2d 451, 454 (Ct. App. 1996). This presumption may be overcome if there is an
overwhelming probability that the jury will be unable to follow the trial court’s instructions and a
strong likelihood that the evidence would have a devastating effect to the defendant. Grantham,
146 Idaho at 498, 198 P.3d at 136.



                                                  5
       Johnson acknowledges the district court instructed the jury to disregard the statements at
issue, but argues the admission of the statements was nonetheless “prejudicial and deprived her of
a fair trial,” and “influenced the jury’s evaluation of her credibility, regardless of the curative
instructions.” We disagree. Johnson fails to establish that this Court should set aside the
presumption that the jury followed the district court’s instruction. Johnson does not point to
evidence in the record establishing an overwhelming probability that the jury was unable to follow
the district court’s instruction and that there was a strong likelihood the statements had a
devastating effect on Johnson’s defense. The statements came towards the end of a nearly twenty-
two minute video, during which Johnson made multiple contradictory claims and assumed the
identity of her sister. Because Johnson made the statements while she claimed to be her sister, the
statements did not relate to an admission that Johnson had a previous criminal arrest or was not on
probation but instead that her sister had a previous criminal arrest and was not on probation.
Because the statements, in context, purported to relate to Johnson’s sister, the record does not
demonstrate the statements had a devastating impact on Johnson’s defense. Moreover, the jury
was instructed to ignore the statements and there is nothing that indicates the jury was unable to
do so. As such, we presume that the jury disregarded Johnson’s statements that she made, while
pretending to be her sister, denying a probation, parole, or arrest record.
       Next we consider the probative force of the statements when weighed against the evidence
in the case, excluding the statements. Officer Canfield testified that inside a car registered to and
driven by Johnson, he found a hypodermic needle containing a dark-colored liquid substance, two
small plastic baggies, a broken pipe, and a blue-topped container of suspected heroin. Officer
Canfield testified that on Johnson’s passenger seat inside a bucket, he found a blue-topped
container which held various personal items and female toiletries. Officer Canfield stated that
Johnson admitted that many of the personal items in the bucket were hers, although she did not
claim ownership of the blue-topped container. A photo of the bucket admitted during trial showed
the blue-topped container sat towards the top of the open bucket and was clearly visible when
looking inside the bucket. In body-camera footage admitted at trial, Johnson admitted there was
never anyone else in the car that evening.
       Officer Canfield testified he also found several unused plastic baggies that were consistent
with those typically used to store illegal substances, tinfoil, and a small digital scale with brown
or black heroin on it that was consistent with the heroin inside Johnson’s purse. Officer Canfield

                                                  6
stated that in a search conducted prior to transporting Johnson to jail, officers found $1,200 in the
back-pocket of Johnson’s jeans and at the jail, baggies containing suspected controlled substances
were taken from Johnson’s person.
       A detective who interviewed Johnson at the jail testified that Johnson admitted that the
plastic baggies, broken pipe, and scale were hers and a portion of the money recovered on her
person was from the sale of drugs. The detective testified that although Johnson never claimed
ownership of the blue-topped container and she suggested that a friend may have lost it in
Johnson’s car, Johnson also told the detective that she knew the container was in her car and that
it contained a substantial amount of heroin. The detective testified that State’s Exhibit 4 was the
substance found in the blue-topped container and State’s Exhibit 5 was one of the substances found
during the search of Johnson at the jail. A forensic scientist testified that after analyzing State’s
Exhibit 4 and Exhibit 5, she determined that they contained 16.85 grams and 12.5 grams of heroin
respectively.
       Weighing the probative value of Johnson’s erroneously admitted statements against the
probative value of the record as a whole without the statements, we conclude Johnson’s statements
about a prior arrest and probation status made while she was pretending to be her sister, did not
have a continuing effect on the trial. Rather, those statements were unimportant in relation to all
the other evidence presented to and considered by the jury, including Johnson’s other contradictory
statements that undermined her credibility. This Court is satisfied that the error was minimal when
compared to the probative force of the record establishing guilt beyond a reasonable doubt without
the error, and the error did not contribute to the jury’s verdict. Thus, the district court did not err
in denying the motion for a mistrial.
                                                 IV.
                                          CONCLUSION
       Playing the unredacted video for the jury did not constitute reversible error. Accordingly,
the district court did not err in denying Johnson’s motion for mistrial and the judgment of
conviction is affirmed.
       Chief Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                  7